DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-16 considered unpatentable for the reasons.  The indicated allowability of claim 1 is withdrawn in view of the newly discovered reference Amagai et al. foreign patent document JP2016080973, as noted in the information disclosure statement (IDS) submitted August 11, 2022.  Rejections based on the newly cited reference follow.  
Applicant is advised that the Notice of Allowance mailed May 20, 2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7, 9-10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amagai et al. foreign patent document JP2016080973 (as noted in the information disclosure statement (IDS) submitted August 11, 2022).
Regarding claim 1 Amagai discloses a zoom lens (title e.g. Example 3 figure 7) comprising: a first lens unit having a positive refractive power (abstract e.g. first lens group L1); a second lens unit having a negative refractive power (abstract e.g. second lens group L2); and a third lens unit having a positive refractive power (abstract e.g. third lens group L3), the lens units being arranged in order from an object side to an image side (see figure 7), and further comprising: an N-1th lens unit located second from the image side (abstract e.g. fourth lens group L4); and an Nth lens unit located closest to the image side (abstract e.g. fifth lens group L5), a distance between adjacent ones of the lens units changing during zooming (paragraph [0011] “wherein the distance between adjacent lens groups changes during zooming”), wherein the N-1th lens unit (e.g. L4) and the Nth lens (e.g. L5) unit are located (see figure 7) on the image side with respect to an aperture stop (e.g. aperture stop SP), wherein at least one of the N-1th lens unit and the Nth lens unit has a negative refractive power (table in paragraph [0072] denotes L5 as negative), wherein, in a case where the N-1th lens unit and the Nth lens unit have a negative refractive power, the N-1th lens unit is referred to as an image-side negative lens unit, and in a case where only one of the N-1th lens unit and the Nth lens unit has a negative refractive power (table in paragraph [0072] denotes L4 as positive and L5 as negative), the lens unit having a negative refractive power (e.g. L5) is referred to as an image-side negative lens unit, wherein a combined refractive power of lenses from a lens unit having the aperture stop to the lens unit located adjacent to the object side of the image-side negative lens unit at a wide-angle end when focusing on an object at infinity is a positive refractive power (using the values in paragraph [0069 & 0071] L3-L4 wide angle focal length is +71.44), wherein a combined refractive power of lenses from the image-side lens unit to the image side at the wide-angle end when focusing on an object at infinity is a negative refractive power (table in paragraph [0072] denotes L5 as negative), and wherein the following inequalities are satisfied: 0.40<fw/skw<2.90 (using the values in table in paragraph [0071] fw/skw=0.64), -8.50<f1/f2 <-5.90 (using the values in table in paragraph [0072] f1/f2=-6.67), 1.07 <|(Rg2r1 +Rg2r2)/(Rg2r1-Rg2r2)| (using the values in table in paragraph [0069] |(Rg2r1 +Rg2r2)/(Rg2r1-Rg2r2)|=8.43), and -1.27 <fn/fp<-0.70 (using the values in table in paragraphs [0069 & 0072] fn/fp=-0.80), where fw is a focal length of the zoom lens at the wide-angle end when focusing on an object at infinity (e.g. table in paragraph [0072] discloses fw=28.80), skw is a back focus at the wide-angle end when focusing on an object at infinity (e.g. table in paragraph [0071] discloses skw=44.97), f1 is a focal length of the first lens unit (e.g. table in paragraph [0072] discloses f1=156.45), f2 is a focal length of the second lens unit (e.g. table in paragraph [0072] discloses f2=-23.46), Rg2r1 is a curvature radius of a surface at a most object side of the second lens unit (e.g. tables in paragraphs [0069 & 0072] discloses first surface of L2 is 6 and has a radius of 93.066), Rg2r2 is a curvature radius of a surface at a most image side of the second lens unit e.g. tables in paragraphs [0069 & 0072] discloses first surface of L3 is 17, thus the most image side surface of L2 is 16 and has a radius of 118.111), fp is a combined focal length of the lenses from and including the lens unit having the aperture stop to and including the lens unit located adjacent to the object side of the image-side lens unit at the wide-angle end when focusing on an object at infinity (e.g. fp is the wide-angle focal length of L3-L4 and can be determined from tables in paragraphs [0069 & 0071-72] and fp=71.44), and fn is a combined focal length of the lenses from the image-side lens unit to the image side at the wide-angle end when focusing on an object at infinity (fn is the focal length of L5 and table in paragraph [0072] discloses fn=-57.32).
Regarding claim 3 Amagai discloses the zoom lens according to claim 1, as set forth above.  Amagai further discloses wherein the following inequality is satisfied: 2.70<f1/skw<25.00 (using the values in table in paragraphs [0071-72] f1/skw=3.48).
Regarding claim 4 Amagai discloses the zoom lens according to claim 1, as set forth above.  Amagai further discloses wherein the following inequality is satisfied: -3.00<f2/skw<-0.35 (using the values in table in paragraphs [0071-72] f2/skw=-0.52).
Regarding claim 7 Amagai discloses the zoom lens according to claim 1, as set forth above.  Amagai further discloses wherein the image-side lens unit (e.g. L5) includes a positive lens (paragraph [0049] “fifth lens unit L5 is composed of a positive lens …” & paragraph [0072] denotes lens 20 as positive).
Regarding claim 9 Amagai discloses the zoom lens according to claim 1, as set forth above.  Amagai further discloses wherein each of the N-1th lens unit (e.g. L4) and the Nth lens unit (e.g. L5) is formed from a cemented lens including a positive lens and a negative lens (paragraph [0049] “L4 has a cemented lens in which a positive lens and a negative meniscus lens having a convex surface facing the image plane are cemented together” & “L5 is composed of … a cemented lens in which a negative lens having a concave surface facing the image side and a positive lens are cemented together” see figure 7).
Regarding claim 10 Amagai discloses the zoom lens according to claim 1, as set forth above.  Amagai further discloses wherein the third lens unit (e.g. L3) has the aperture stop (paragraph [0072] indicates the first surface of L3 is surface 17 paragraph [0069] indicates surface 17 is the aperture stop e.g. see figure 7).
Regarding claim 16 Amagai discloses an image capturing apparatus (title e.g. figure 13 camera) comprising: a zoom lens (paragraph [0019] e.g. zoom lens 10 including photographing lens 1); and an image sensor (paragraph [0021] e.g. imaging element 7) that receives an image formed by the zoom lens (paragraph [0055] “image is formed on the imaging surface 7 by the photographing lens 1”), wherein the zoom lens is a zoom lens according to claim 1 (paragraph [0019] “equipped with the zoom lens of the present invention” & paragraph [0054] “10 is an interchangeable lens having the photographing lens 1 of Examples 1-4”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Amagai et al. foreign patent document JP2016080973 as noted in the information disclosure statement (IDS) submitted August 11, 2022, in view of Yamashita et al. US Patent Application Publication 2007/0070513, of record.
Regarding claims 5-6 Amagai discloses the zoom lens according to claim 1, as set forth above.  Amagai does not disclose wherein all lenses included in the second lens unit are spherical lenses, as recited in claim 5; or wherein all lenses located on the object side with respect to the aperture stop are spherical lenses, as recited in claim 6.
Yamashita teaches a zoom lens (e.g. example 1 figure 1) comprising a first lens unit having a positive refractive power (e.g. G1 f1=20.7); a second lens unit having a negative refractive power (e.g. G2 f2=-7.18); and a third lens unit having a positive refractive power (e.g. G3 f3=25.5), a fourth lens unit (e.g. G4 f4=20.9) an N-1th lens unit located second from the image side (e.g. G5 f5=-24.8); and an Nth lens unit located closest to the image side (e.g. G6 f=24.3) in order from object to image side, a distance between adjacent ones of the lens units changing during zooming (see figure 1), wherein the N-1th lens unit and the Nth lens unit are located on the image side with respect to an aperture stop (e.g. S), wherein at least one of the N-1th lens unit and the Nth lens unit has a negative refractive power (e.g. f5=-24.8), and further teaches all lenses included in the second lens unit are spherical lenses and wherein all lenses located on the object side with respect to the aperture stop are spherical lenses (Table 2 indicates that the first aspherical surface is 14 and the stop is between surfaces 14 and the image side of G2) for the purpose of avoiding undulation errors in the first two groups (inter alia paragraph [0061]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the zoom lens as disclosed by Amagai to have all lenses included in the second lens unit are spherical lenses, and wherein all lenses located on the object side with respect to the aperture stop are spherical lenses as taught by Yamashita for the purpose of avoiding undulation errors in the first two groups.
Regarding claim 8 Amagai discloses the zoom lens according to claim 1, as set forth above.  Amagai further discloses a case where the image-side lens unit is the Nth lens unit (as disclosed above).  Amagai does not disclose at least one of the N-1th lens unit and the Nth lens unit moves during focusing.  Yamashita further teaches fifth lens group is used as a focusing group (paragraph [0136 & 0139-40]) for the purpose of having a large change in focus with a small movement maintaining a favorable optical performance (paragraph [0136]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the zoom lens as disclosed by Amagai to have at least one of the N-1th lens unit and the Nth lens unit moves during focusing as further taught by Yamashita for the purpose of having a large change in focus with a small movement maintaining a favorable optical performance.

Allowable Subject Matter
Claims 2 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2 the prior art taken either singly or in combination fails to anticipate or fairly suggest the zoom lens as claimed.  Specifically, none of the prior art either alone or in combination disclose or teach of a zoom lens specifically including, as the distinguishing features in combination with the other limitations, satisfaction of 0.80<|(Rg1r1 +Rg1r2)/(Rg1r1-Rg1r2)|.  For example, Amagai example 3 has |(Rg1r1 +Rg1r2)/(Rg1r1-Rg1r2)|=0.66, which fails to satisfy the conditional statement.  
Regarding claim 11 the prior art taken either singly or in combination fails to anticipate or fairly suggest the zoom lens as claimed.  Specifically, none of the prior art either alone or in combination disclose or teach of a zoom lens specifically including, as the distinguishing features in combination with the other limitations, six lens groups in a +-++-- arrangement.  For example, Amagai example 3 has only five lens groups in a +-++- arrangement.  
Regarding claim 12 the prior art taken either singly or in combination fails to anticipate or fairly suggest the zoom lens as claimed.  Specifically, none of the prior art either alone or in combination disclose or teach of a zoom lens specifically including, as the distinguishing features in combination with the other limitations, six lens groups in a +-++-+ arrangement.  For example, Amagai example 3 has only five lens groups in a +-++- arrangement.  
Regarding claim 13 the prior art taken either singly or in combination fails to anticipate or fairly suggest the zoom lens as claimed.  Specifically, none of the prior art either alone or in combination disclose or teach of a zoom lens specifically including, as the distinguishing features in combination with the other limitations, six lens groups in a +-+-+- arrangement.  For example, Amagai example 3 has only five lens groups in a +-++- arrangement.  
Regarding claim 14 the prior art taken either singly or in combination fails to anticipate or fairly suggest the zoom lens as claimed.  Specifically, none of the prior art either alone or in combination disclose or teach of a zoom lens specifically including, as the distinguishing features in combination with the other limitations, seven lens groups in a +-+-+-- arrangement.  For example, Amagai example 3 has only five lens groups in a +-++- arrangement.  
Regarding claim 15 the prior art taken either singly or in combination fails to anticipate or fairly suggest the zoom lens as claimed.  Specifically, none of the prior art either alone or in combination disclose or teach of a zoom lens specifically including, as the distinguishing features in combination with the other limitations, five lens groups in a +-+-- arrangement.  For example, Amagai example 3 the fourth lens group is positive.  

Examiner’s Comments
In an effort to maintain compact prosecution the examiner called to propose an examiner’s amendment, see co-filed interview summary.  However, a timely agreement was not possible.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                        September 1, 2022